Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 1 of 15
U.S, COURTS

JAN 21 2020

Fi cman FING

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Nen—Prisoner)

 

UNITED STATES DISTRICT COUR Treva

 

STEPHEN W. KENYON

for the CLERK, DISTRICT OF IDAHO

District of

Division

Case No.

 

. {to be filled in by the Clerk’s Office)
Julia Vance Probst

 

Plaintiff(s)
(Write the fail name of each plaintiff who is filing this complaint.
Ifthe names of ail the plaintiffs canmiot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names)

Jury Trial: (check one) [L] Yes [Xx] No

Adams County Sheriff Department, Valley County
Sheriff Department, United States Postal Service
Council Idaho Idaho Department of Health and
Welfare SNAP Section Procedures Section, St. Lukes

 

Defendant(s}
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the fill list ofnames, Do not include addresses here.)

)
)
)
)
)
)
)
-\V- )
)
)
)
)
)
)
)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s fill social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 2 of 15

Pro Se 15 (Rev. 12/16) Comptaint for Violation of Civil Rights (Non—Prisoner)

 

1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Julia E. Vance Probst
Address 510 N. Exeter
Council Idaho 8312
City State Zip Code
County Council
Telephone Number 405 343 3289
E-Mail Address 0

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No, 1

 

 

 

 

 

 

Name Valley County Sheriff Department
Job or Title fifknown) Detention Center
Address P.O. Box 1350
Cascade ID 83 li
City State Zip Code
County Valley County
Telephone Number 0
E-Mail Address @fknown) 0

 

[] Individual capacity [I Official capacity

Defendant No. 2

 

 

 

 

 

 

Name Adams County Sheriff Department ;
Job or Title ff known) Deputies OO —
Address 201 Industrial

Council 83 12

City State Zip Code

County Adams County
Telephone Number 0
E-Mail Address (ifknewn) 0

 

[_] Individual capacity Official capacity
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 3 of 15

Pro Se 15 (Rev, $2/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

 

 

 

 

 

DeSenglank Ne. Reame Idaho Department of Health and Welfare
Job or Title Gf known) SNAP Section Procedures Section
Address P.O. Box 83720
Boise Idaho 83720-0010
City State Zip Code
County Ada County
Telephone Number 0 7
E-Mail Address fifknown) 0 7.

 

[] Individual capacity Official capacity

Defendant No. 4

 

 

 

 

 

 

Name ST Lukes
Job or Title (f known) Medical DR PA and Compliance Officer
Address main office 190 E. Bannock
Boise idaho 83712
City State Zip Code
County Ada County
Telephone Number 4)
E-Mail Address (if known) 0

 

{_| Individual capacity Official capacity
IL Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check ali that apply):

xX} Federal officials (a Bivens claim)

x} State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

First Amendment to the Constitution, Fourth Amendment to the Constitution , Fifth Amendment to the
Constitution Fourteenth Amendment to the US Constitution,

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

US Postal Service, See address below, Fourteenth Amendment to the US Constitution and the Fourth
Amendment
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 4 of 15

Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Non-Prisoner)

 

i, The Parties to This Complaint Con Li neck

A. The Plaintifffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Naine
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s) Condvaved

Julia E. Vance Probst

 

510 N Exeter

 

Council

Idaho

83 12

 

City
Adams County

State

Zip Cade

 

405 343-3289
0

 

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 5

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (ifiarown)

Defendant No. 2
Name
Job or Title @finown)
Address

County
Telephone Number
E-Mail Address (if known)

United States Postal Service

 

Post Master and under postal employee

 

101 California Ave

 

 

 

 

 

 

 

 

 

 

 

Council ID 83 12
City State Zip Code
Adams County Idaho
G
5 _
[] Individual capacity  [X] Official capacity
0
G
0
0
City State Zip Code
0
0

 

[_] Individual capacity

{| Official capacity
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 5 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner}

 

 

 

 

 

 

 

Name 0
Job or Title gf Anown) 0
Address 0

0

City State Zip Cade

County 0
Telephone Number 0
E-Mail Address (if known) 0

 

[| Individual capacity — [] Official capacity

Defendant No. 4

 

 

 

 

 

 

 

Name 0
Job or Title @/kown) 0
Address 0

0

City State Zip Code

County 0
Telephone Number 0 —_
E-Mail Address (if known) 0

{_] Individual capacity  [_] Official capacity

Il. Basis fox Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcoties, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (cheek all that apply):
Federal officials (a Bivens claim)

x} State or local officials (a § 1983 claim)

Duev:

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983, If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

My Fourth Amendment to the US Constitution, My Fourteenth Amendment to the US Constitution
Under the Equal Protection Clause, Due Process of Law
First Amendment to the US Constitution My Fifth Amendment to the US Constitution

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are berg violated by federal
officiais?

My Fourteenth Amendment to the US Constitution and the Fourth Amendment to the US Constitution
Due Process of law and the Equal Protection Clause
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 6 of 15

Pro Se £5 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Ir. B.
| 4s
Valley

be yy
Sheceff
peg

Starting in 1998 thru 2004 many events occurred through incidents involving a Vailey County Sheriff
Department Deputy Incident reports after 2004 revealed names of ‘others' having been deleted from
sum of incident reports. I allege this deputy took all of these names off of the public records to help her
friends whom were named, and hurt me, as these friends were committing crimes against me, and the
later false incident report stated no ‘other' names but my maiden name, and my marrted name I assume
VCSD officer wished it to appear 'T was not in my right mind’. As two incident reports one 2001 and
one 2004 were brought up in date m order to create a false impression that I was 'not in my right mind’.
This changing or falsifying of incident reports aproximately 20 im total, caused a reaction as IDHW was
brought into the picture through another questionable person with intentions to create the impression I
was a 'bad person' by adding some really damaging information to a Psychological document at the
IDHW. In February of 2002 another questionable yet extremely damaging Psychological document

was created using a letterhead 'Easterseals/Goodwill' and this document was distributed to all of my
employeers along with the falsified 20 incident reports. (If the Easterseals Goodwili document were to
be a true and honest document it would have violated the American Psychological Assoc. Standards for
following guidelines set forth. It wouid have been a less than fifteen minute visit, and it would have
been in regards to SNAP benefits. I went to work immediately upon loosing every job duc to the
malicious document distribution, and did not require SNAP. (although I applied as per emergency but
was denied SNAP).

I sold my land in Donneily in May of 2004 and moved to Cambridge, as my attempt to purchase land in
Ontario fell through as the soon to be new seller, was given all of the falsified documents, and
attempted to ‘humiliate’ (Duckworth) me in the title office, as laughing.,.'crazy person I was". The deal
fell through, but I was able to secure a land North of Ontario "Verns Market! for auction price.

The same month I purchased I later discovered a bit of evidence, (DHW Mary Jo Rudd) And the
neighbors there started harassing me, for 13 months or so, they filed 28 false incident reports, and tried
to have me committed at the Municipal Court ‘mental iliness court’, but I was not mentally ili, and had
to pay huge fines for things that I did not do to them. In 20061 was maliciously prosecuted for things I
did not say, as it ended up being a Freedom of Speech issue. I will take my evidence to that Oregon
Federal Jurisdiction next. What was conceived out of fraud, is Void. All of the falsified documents
from Valley County Sherriff Department plus the Easterseals Goodwill fake Psychological Document
along with Hillary Jamron's Idaho Department of Health and Welfare document were handed over to
Todd and Misty and the District Attorney in Malheur County for their malicious prosecution. Todd was
a felon and it is prosecutor misconduct to use a felon as a witness, among other things...

I was rendered homeless, and thought to be a ‘mentally ill' person. I was homeless three and a haif of
the five years, and lost my property due to having to sell cheaper than I wished, due to another try
through the Oregon Courts to prosecute me again for things I had not done or said. I sold and got cut
from under it In 2009.

[had gotten a disability but I thought it was 'stroke' as I had a stroke in 2002 and another in the
Malheur County Jail in 2004, (NO DR). [ had to wait until my brain healed in order to realize and
deal with all of the things which had occurred. I have a hurniated disk in L-4 verterbre and many other
issues with hipp, auto immune, and arthritis, stomach ect.. So I thought my disability was these physical
items. I did not know that the SSA had mis-classified me as 'mentally ill’,

Over the years | was told by law enforcement in some places like Oregon, that I was accused of being
‘whore, person with STD's, drunkard, druggic, thief, on and on. I am none of these things, yet
someperson maybe 4 VCSD cop person wished for each and everyone think that I was.

I purchased a trailer and lived in Nampa, Mt. Home, Boise, Coldwell, Emmett and then on to Council
idaho in 2015. I wrote to all of these towns where I had lived and asked law enforcement for incident
reports for all places im the past nine and a half years. None reported any incident reports except I had a
traffic violation in Nampa. I kept to myself and did not break the law.

Upon Moving to Council Idaho in 10-2015 I noticed deputies following me in their crusers more than &
lot of times. I started volunteering at the Council RV park, merely to get out of the house, and sec
people. I made friends there. But noticed Adams County Sheriff Department instigating false incident
reports. [also had asked for the name of the 'fire marshall’ as my sister had just put a roof on the house
where I live. And I needed to find out about chimny requirements. Deputy Pisco ‘blew me off upon my
asking regarding this issue, and it was only the first in many Adams County Officials 'blowing me off
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 7 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Pe £ df a

Ub

A tathed
ADAMS
(own
Shon tt

wept

D,

Section 1983 allows defendants to be found Hable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Adams County Sheriff Department has created many false incident reports since 2017, 1 have video of
one where Cherry Henkel follows me in her car and yells at me continuously, I was walking my dop,
and minding my own business. She stated that "this will be an incident” as per intentionally creating a
false incident report. This is when I turned on my recorder. The ACSD refused to fis the faise incident
report and even encouraged many more. I tried to get them to correct the incorrect information on the
public records, some were re-dacted, some were not.

In August 2019 I went into ACSD for a new drivers licence and was made to sign a statement "mentally
ill" ¥ signed it as I did not wish to argue. But noticed upon receipt of my new licence that DD part of my
new licence states: 2019 and then refurs to two documents through the dates of 0098 and 00002 and
these were the questionable, or compietely false psychological documents stolen from my mail, and the
desk in my home. [assume this is a funny joke. I feel that this is used for Homeland Security, and
someone ‘set me up" to be ‘pounced upon' and even was once at a Payette Post Office.

My home was entered at least 18 times within the years of 2015 and 2018. [ noticed at first, many
things like a tweeked lock, a moved gate which weighed hundreds of pounds, and things people notice
when someone had been in their home. My greenhouse had been entered the entire winter of 201* and
someone left the door open. Then iater someone broke the window on the same greenhouse.

I noticed files had been copied from my computer from 2017 to 2018. In 10 2018 I noticed after one
computer was crashed a log which showed an android had been attached and another time a log which
stated a ZTE handset had been attached to my computers,

Along with getting my mail back in a record request from the ACSD. Thad noticed many letters glued
shut with thick glue which crackled when it was folded, and lots of tape.

I noticed the neighbor doing something across the street I did not understand, what she was up to, but at
three oclock in the morning she was aparently 'cooking drugs’, and the man named Gary, had later
stated I was correct, and was completely ‘blown off by the sheriff department upon my warning of
something illegal she was up to. This could have been a good bust for them. I phoned the IDHW
procedures section and reported her licence plate no. and that is all 1 could do at three oclock im the
morning, Steve Wish a camper at the Council RV also saw her.

T also noticed the things I say on the phone being repeated back to me, and noticed two devices hooked
to the computers I use at the library, which I assume capture key strokes and no warrant I guess.
(Eldredge, a man whom claims to work for the ACSD.)

 

Ill, Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of cach claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

In and around the City of Council Idaho

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 8 of 15

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Tl. vo,

Ka of BD

hy Laced
dcaho

Lee whorl
ely

NeetAn, dud!
welfane

Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Defendand No — Idaho Department of Health and Welfare, Starting in 1998 IDHW in McCall Idaho
had denied me SNAP even when I had no food and was in dire emergencies. 'Welfare Check'which is
one of the documents which was moved forward in time by some document changer at the Valley
County Sheriff Department, (Felony to change public records, 20 times), My mother helped, and I was
back to work soon after.

It did not stop the IDHW from denying my SNAP all the way to 2004 where I was given some, only
after IDHW psyc Hillary Jamron Social Worker with no credentials, trashed yet another psychological
record, adding this t the Libel with the Easterseals Goodwill Document. I did everything she asked
even take the prescription drugs she recommended. yet I was treated like a lesser of an individual each
and every time I asked for help. Hillary Jamron circled drugs I had never taken in my life, on her
document, and gave me a GAF of 45 which is funny, because I was working and made more money in
2003 and 2004 than almost any other year. I was a Chef, and a Hotel Desk Clerk and I cleaned houses
for ten years on the side.

IDHW has since 2009, as I was denied SNAP from 2005 on to 2009, lowered the amount on a regular
basis, all because of ‘hear say he say’ from someone in some communitie, whom never quit as far as I
know. It is a regular thing for IDHW to 'pick' on me, I was ata SNAP review in 2013 or so, and I was
waiting like everyone else, then made after two hours, to take another number and wait another two
hours. Then when I got up to the person, that person stated "not going to do this review"

This is just one thing im hundreds.

I turned sixty two years ago, yet they refuse to acknowledge the federal administrative code, that when
a person turns sixty, their recources up to 3000 dollars and not 1500 as under sixty years old. IDHW
refused to acknowledge the CFR code which states SSISSD Under the Americans with Disabilities Act
and these count, One car is supposed to be not counted and one is counted after amount owed is paid
off. ect.. every excuse to keep my recources low, for more years than I count. [have friends whom get
184,00 a month SNAP and she is working part time and Disabled. I have friends whom get SNAP for
their Granddaughter when she has a job, and they have a huge income.....my snap is not enough at
ilsix to live on per month as I have to drive to Ontario from Council to buy groceries. And the IDHW
refuses to put my snap back on the first of the month as I can not afford to go twice a month and I pay
my rent on the first of the month. The IDHW is clearly discriminating against me because This is a
policy or custom or usage to treat ‘mentally ill' people with disrespect.

The Optum notation states many things regarding my rights, Optum is directed by Medicaid who
refused to provide a back brace in 2019 and refused to provide a finger brace for a broken finger.
Optum states" I have the right to be restrained" I know the Idaho Code states this is illegal to restrain
"mentally ill’ individual whom has not broken any laws.

"Medicaid wants me off" of it, these are the words of the 2019 SNAP reviewer at my SNAP review.
Where is the money going to come from to pay for ‘other’ supplimental medical?

 

Wk. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 9 of 15

Pro Se 15 (Rev. 12/16) Complaini for Violation of Civil Rights (Non—Frisoner}

 

Deferdawr No. 4

TU; D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
Altached federal law. Attach additional pages if needed.

St. Lyf defendant St. Lukes had been biased against me as I noticed starting Dec. 2001 as I had my appendix
out, and was standing in the hall upon recovery,A woman at the nurses station stated: “It is too bad we
have to take people like that", It was McCall Memorial then, and exactly the same time, I was asked
questions from my boss at the Aspen Sports Center regarding the (false incident reports, and Easterseals
Goodwill document) And I noticed since 2005 my medical diagnosis are seemingly disapearing from
my medical records faster than they are put onto them. But the nasty "psychological words" secm and
as Jana Lilyard stated "forever".

IN 2009 a Dr named Atup Leavett wrote some pretty nasty psychological words on her medical record,
did not separate it from the medical record, and stated why. as she was protecting her DR friend Macha
whom did not show up for a seriously important procedure where I was the patient. “He is her friend".
Tam just a ‘tard’ whom is poor and unimportant. And after that, alleged ‘mentally ill’ because during
that procedure the TVhospital had drugged me up so much, T could have died, yet, J am a "bad person”.
Thave to keep coptes of ail medical records, as there seems to be ‘nothing wrong’ with me, even when I
was diagnosed with full blown Osteoperosis. MRI results are missing, and all diagnosis ect..

I was on September 14, 2018 ambushed at St. Lukes in Fruitland upon a wellness visit for Medicare. I
was forced into a psychological meeting and do not feel there was any need for such. It appears that
since ‘someone said it, it must be true’ and I stated If PA Jana Lilyard continues, I would file suit. She
continued, and added words which are not necessary on my medical record, and stated she could use
these documents 'forever'. And stated, "we can share them with everybody, and did, as my Medical Dr.
in Weiser Clinic quit, as my provider soon after,

I wish to state, there should be a statute of limitations of Psychological Documents, and these people
should have to follow the APA guidelines,

Jana Lilyard had a social worker listening in on this September 14, office visit, and it was all in
violation of my privacy rights. Then she used records from Dr. Hulbert, cutting his name off of them
from 2010 or so, and tried to pass these blood test documents off as her own. I only had one fifteen
minute visit with her, and only once.

In May of 2019 someone called me, I was working on the roof of the garage, and could not look at the
number, but she stated she was 'Trina Stolz the compliance officer of ST.Lukes. She stated things like,
"we share documents with everyone, when ever we want" and | noticed upon record request of St.
Lukes, she added words to the PA Jana Lilyard document, not to my liking. Trina Stolz stated she had
not called. Deception, Misrepresentation, Fraud?

 

Il. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims, Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

ST Lukes in Fruitland Office visit. sec attached

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 10 of 15

Pro Se £5 (Rev, 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Defendavt Ne 55

5
A Hac hed
rated
Shon
Pesf
of
Cosnal
EP

‘The postal employee [s] handed my mail over to the Adams County Sheriff Department for at least two
of the four years I have.lived in Council. Without a warrant or supbeona, as some of the records
handed over were medical records. Adams County gave me back some of these letters upon a record
request of their office. I firmly believe the postal worker was shown false or falsified documents
regarding my background history in order to be swayed. Adams County Sheriff Department had been
manufacturing false cident reports as | have video to the contrary on two of the false incident reports.
All of the offices I am filing suit against have shown extreme prejudice against me in denicing my mail,
searching my house 18 times without warrants, copying all of the files of of two computers in violation
of rules, laws, Constitutional Rights, and 'blowing me off as per the common usage or custom of these
offices to ‘blow off someone whom has been accused of being 'mentally ill!) The postal service ignored
my tights when I as a disabled individual, Under the Americans With Disability Act in not giving me
the asked for free secure post office box as it is customary for disabled persons to have one. The two
females in that office stated "your not disabled" and told me I had to come up with medical records. If I
have SSI and SSD I have already been classified by the SSA. It has been good enough for people
whom have respect for me in other offices. This post office in Council Idaho is mean, as along with
denying me a free post box, the woman ‘victoria’ stuffed someone elses mail in my box over and over
for many years, even when I asked her to stop doing it. And when I closed the post box, she tried to
short change me on one key deposit. (one dollar instead of three) and when I brought the other key into
the post office, (a year later, as someone had taken it from my home upon an illegal search along with
my medicaid card, then returned them both onto my door step, a year later)The two females stated the
key did not go to that box. yet it is clearly marked with a code, and so is my receipt. I complained
many times to the upper management, but nothing ever gets done, or changes in this nasty little town.
There is an underlying ‘meanness’ toward me as the ACSD has fed the communitie some really serious
un-truths as to my nature. It is not fair, since nobody tries to get to know me, and are afraid to aproach
such a bad person as myself. I have not done anything wrong, and that goes for many years past the
twenty that I have been Libeled by a vicious officer of VCSD whom started the false document, lies.
and since then has tainted my record so much more than the original 20 falsified incident reports. She
has created more than 160 lies to go with thoes first lies. In Vale Oregon in 200six, (my six does not
work), Discovery by the MCDA was 81 documents. I can prove 20 of them were out and out fake
incident reports. My attorney stated "not even a murderer has 81 documents", meaning he could tell
from the serious amount of Libel, as my fingerprints in Oregon State Police, and Idaho State Police, in
200six, stated I had a clean record. So, someone sure has been buisy, creating lies, manipulating
offices and administrations to accomplish the task of making sure people sce me, as ‘crazy’.

It is a difficult lie to live down, vertually impossible to erase, and I have not once had a 'crazy' incident
in my life, anywhere, or anytime. Stating someone is ‘crazy’ is the easiest lie to pull across. It is what
scoundrals and cowards say about people.

Adams County Sheriff Department are different than other Sheriff Departments I have encountered.
With the exception of the manufactured evidence used in Vale Oregon by the DA in 200six. Adams
County Sheriff Department have serious problems in training, and have shown serious disrespect not
only to me, but others. (video) The way ACSD deals with people they don’t like, is they' ' evidence,
and then put the questionable person, out of the state,

Idaho Department of Health and Welfare use the dirty lies places like Council put into the system
without chaecking the validity, whatever xxx says, is or must be true, ‘if someone said it it must be true'
and therefore, cut recources. Ihave never had a DUI, or been convicted for theft or anything else
except the malicious prosecution for things I did not say, in Vale Oregon in 200six. But Iam singled
out, and denied recources for some thing I did not do, thirteen years ago, as I jumped through cach and
every hoop, the Judge there set forth for me. [ have not broken any laws. Now in 2019, I am treated as
tho, I were a perpetual looser. Iam a grandmother, I do not socialize with anyone other than my
friends of forty years. Iam quict, and do not bother anyone, yet ACSD had to start 'pouncing' the
minute I set foot onto Council soil,
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 11 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

this is attached The USPO in Council Idaho
See attached sheet for cach person I file against

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

this is attached USPO I noticed the post office in Donnelly had opened all mail, taped it shut, In Eagle
Idaho all mail was returned back to sender even tho I had paid my box rent. In Emmett it started to
happen and J asked the Post Master to stop messing with my mail, I showed him the SSA document
from 2005 where someone had signed my dead fathers name to a record release form, as I have been a
victom of fraud, and he stopped doing the things the post office in Council Idaho are exceptionally rude
and vicious, Starting in aproximately 2017, thru 2019 still handing my mail over to ACSD.

C. What are the facts underlying your claim(s)? (lor example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

this is attached

Lhave been Libeled by a dirty officer of the law from Valley County Sheriff Department starting before
1998, and lasting thru 2019 as I believe she married a deputy at Adams County Sheriff Department.
Now in 2019, see first page of item C.

Joyce Rodebaugh Wade, had manipulated the officers at ACSD to show false documents to Postal
Employees, whom did not have a warrant and handed over my mail.41: Theaw

 

IV, Injuries
N

If you sustained injuries related to the events alleged above, dss ribe your mjuries and state what medical
treatment, if any, you required and did or did not receive. ‘NS

™
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 12 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

Facts are explained in the Attachment, although I have left things out which are important to the legal
I C Labial SSUES. . os es

VCSD Joyce Rodebaug I allege; changed, manipulated and distributed 20 falsified incident reports

ranging in dates from 1995 through 2004. (repository entry 2005 without due process or arrest now

deicted) Created the Easterseals/Goodwill fake psychological document and distributed it throughout

the community of McCall and Cascade, Vale Oregon in 2005, ect. to 2019

All employeers and potential employers have been affected, 1998 until 2004. Idaho Department of

Health and Welfare used these false documents starting in 2002 and discriminated against me, which is

still on going 2019

St. Lukes has been affected by the falsified documents in reflection of the way the medical

professionals have 'treated' me since 1998. (as not treating me with the dignity and respect all persons

with a reasonable expectation of care, would expect. } sadly lacking.te 2020.

US Postal service starting in 2002 were opening all mail, tapmg it shut, Donnelly Idaho, I noticed in

Eagle, my mail being re-routed back to sender, Emimett started doing same, but I asked them to stop,

and showed then evidence that I had been libeled, and they were nice about it. Council Idaho is out and

out shameful, in the way they have acted at the post office. 2015 through 2020

All of the above have shown discrimination, bias, stigma, and lack of care for my person. I call ita

custom of treating ‘mentally ill’ people as lesser of human beings. (although I did not know I was being

singled out for this miss classification.

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

T have had two strokes as a result of the stress this VCSD deputy has forced upon my life. I lost my real estate
investment in Ontario, as a result of this womans vicious distribution of the falsified documents.

Llost my only home, which I fixed up, and cleaned prior to moving in and having yet another vicious County
employee, ‘lic under oath' and instigate 28 more false incident reports. (1 was not even home most of that time,
as Iwas helping my best friend from childhood's mother and father as Grace McHarguc had broken her hipp,
and Jim Mcharge needed to go to his DR at the VA. I helped for free, and for a long time, these people were fed
the nasty inuendo by a misdirected law enforcement person, but I told Grace “put away your things" so as not. to
be stolen by me, a person whom would never steal, especially from such nice and good people.

T lost credibility at the Hospitals such as St. Lukes whom seem to loose my diagnosis as soon as Medicare pays
for them lost MRT reenlts Inet reearde at an epic level. [ noticed this and started keeping all records, as the
obvious fact, they just do not treat people very will whom have been accused of being 'mentally ill", it is
according to the Hospitals “all in my head".

Or J at the time, 2005 at my daughters babysittme mv erand children. in Boise. So I could not have broken the
law as according to Todd the felon and Misty the liar 28 times.

T have lost the chances to work, and Adams County Sheriff Department has completely ruined through Libel,
qnd Sloeder rrined my chances ta make quality friends, in this community of Council Idaho.

I have lost income through the benefit of SSI as mine was frozen in 2009 or 2011 by IDHW. I have to go

through impoverished conditions of which IDHW inflict onto me due to lies, Hillary Jamron IDHW Social
worker put onto documents, aha wWaran DR differant nracnrintion Aleta Fro baa DTW ~ 2 1 nat ak - neers

convinced Central district health department, in 2004 that I had this as well, but I do ot 1 nor I ever have had any
social diseases, or HCV virus

Teil] he offering eeniane nrahleme if the DW wart af my drivers lerence is not changed toa a narmaf and average
Receipt number issued by the DMV. Itis leaving to possibility for un-necessary arrest in the future, as I firmly

believe someone had an agends of "letting someone else do the dir iy) work for them", such as a deputy coward.
My pnblic recardc are nat aronenta thin han i in tha pet awd te ths fix Thies cant aes wt ote ~ ot. Lat een

 

 

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 13 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

V.

VE

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these clans.

I would: like Adams County Idaho to replace my computer worth no more than a HP laptop, of
which they ‘destroy files' 10-2018.

Adams County will be fixing or deleting all of the fake incident reports, (I have video to prove, or documents to
prove false) and taking the nasty record directive off of my DD part of my drivers licence. (a joke, but not funny
as the others whom read it over react... assume this was meant, as in intentional by ACSD DMV)

I would like Valley County Sheriff Department to listen when I say, "the records have the wrong date on them,
as Brandi Husky has tried, but refuses to help further. The 20 incident reports changed in or prior to 2004
should ALL_ need to be re-dacted and dissiminated to ALL of the correct offices whom law enforcement
uses,

VCSD owes mea price XXX for allowing their employee to get away with frand.

I lost jobs, careers, friends.

I will go back on State of Oregon next for Malicious Prosecution, and 9" Circuit needs to re-pay thoes financial
losses.

Nobody can replace the years I have lost due to the fraud which VCSD deputy had pulled off. There is no price
fag.

I would like someone in Administrations, I am un-sure whom, who control:holding an alleged mentally ill
person in jail for 30 days, as this would result in the loss of recources which could keep this individual “out of
the streets", the system is ‘set up! to induce homelessness in these vulnerable individuals, Whether it be Idaho
Statutes which state "institution can take and absorb trust fund" of individual, all the way to "restraining’
mentally il people as per the Optum flyer, "you have a right to be restrained", Contrary to Idaho Code. and if
disabled due to physical ailments like arthritis, its is severly painful to be restrained. Held in jail for 2how long?
30 days as per ‘someone’ just wants to remove all recources under the color of the law, code or policy.

Statutes need to be created to force a PHD's certified mental evaluation ASAP so this person does not have to
stay in jail for more than 'days'. Colorado had changed rules regarding such.

oo , “ j
L am not en Organ ceonor- But DM) Refuse to Remove tha Prumcy ” issue,

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A, For Parties Without an Attorney

T agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: January 2.0, 2020

 

 

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 14 of 15

Pro Se 15 (Rev, 2/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

IT agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: —Jonuara 20, 2ORG
4

Signature of Plaintiff amd , E- erret Pack
Printed Name of Plaintiff | fi i a E. Vance. Probst

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

‘Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Cede
Telephone Number
E-mail Address

 
Case 1:20-cv-00032-DCN Document 2 Filed 01/21/20 Page 15 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non--Prisoner)

 

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: January 20, 2020

 

Signature of Plaintiff Lite E | ance Quy
Printed Name of Plaintif€ —_Jutial &. Vance Crob st

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

City —_ State Zip Code

 

Telephone Number
E-mail Address

 

 
